{¶ 45} I concur in Judge Farmer's analysis and disposition of Appellant's second and third assignments of error. I further concur in Judge Farmer's disposition of Appellant's first assignment of error, but for a different reason.
 {¶ 46} I agree with the Second District Court of Appeals in State v.Henry, 2002 Ohio 391, wherein the court stated:
 {¶ 47} "Appellant contends the evidence that the defendant possessed cocaine in April was not admissible to prove his guilt of selling cocaine in October 1999 and vice versa. We agree that such evidence was not admissible under Evid. R. 404(B) as proper evidence of other crimes." (Id., at 8) See also, United States v. Haywood
(6th Cir., 2002), 280 F.3d 715, and United States v.Jenkins (6th Cir., 2003), 345 F.3d 928, for similar results.
 {¶ 48} Nevertheless, I concur in the decision to overrule Appellant's first assignment of error on the basis the evidence as to each offense was both simple and direct.